



EXHIBIT 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is made effective as of May 17, 2019
(the "Effective Date") by and between FULL HOUSE RESORTS, INC., a Delaware
corporation ("Company"), and LEWIS A. FANGER, an individual ("Executive"), with
respect to the following facts and circumstances:


RECITALS


Company desires to retain Executive as Senior Vice President, Chief Financial
Officer and Treasurer of Company on the terms and conditions set forth herein.
Executive desires to be retained by Company in such capacity, on the terms and
conditions and for the consideration set forth below.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:


ARTICLE 1


EMPLOYMENT AND TERM


1.1     Employment; Position. Company agrees to engage Executive in the capacity
as Senior Vice President, Chief Financial Officer and Treasurer of Company, and
Executive hereby accepts such engagement by Company upon the terms and
conditions specified below.


1.2     Term. The term of this Agreement shall commence on the date hereof and
shall continue in force until May 17, 2022 or such earlier date that Executive’s
employment is terminated under Article 6 below (such period referred to herein
as the "Term"). Executive’s employment hereunder is terminable at will by
Company or by Executive at any time (for any reason or for no reason), subject
to the provisions of Article 6 below.


ARTICLE 2


DUTIES OF EXECUTIVE


2.1     Duties. Executive shall perform all the duties and obligations generally
associated with the position of Senior Vice President, Chief Financial Officer
and Treasurer, as chief financial officer with responsibility for supervision of
the financial, financial reporting and accounting functions of the Company and
its subsidiaries and any affiliates thereof, subject to the control and
supervision of the Chief Executive Officer, and such other executive duties
consistent with the foregoing as may be assigned to him from time to time by the
Chief Executive Officer of Company. Executive shall report to the Chief
Executive Officer and shall be appointed by the Board of Directors ("Board") as
a corporate officer of the Company at all times during the Term. Effective as of
June 4, 2019, the Board appointed Executive to serve on the Board until the 2020
annual stockholder meeting and until his successor has been duly elected and
qualified. Subject to Executive meeting the qualifications and other criteria as
determined by the Nominating Committee and/or the Board from time to time
required to be a director, and compliance with all fiduciary duties, the Company
agrees to cause Executive to be nominated to stand for election to the Board at
any meeting of the stockholders of the Company during which any such election is
held during the Term and Executive’s term as director will immediately expire if
he is not re-elected. Executive hereby agrees to serve as a member of the Board
without additional compensation. Executive hereby irrevocably covenants and
agrees that in the event Executive is no longer employed by the Company for any
reason whatsoever, Executive shall resign from the Board, effective the same day
as Executive’s last day of employment. Executive shall perform the services
contemplated herein faithfully, diligently, to the best of his ability and in
the best interests of Company. Executive shall devote all his business time and
efforts to the rendition of such services, subject to and as provided in Section
2.3 below. Executive shall, at all times, perform such services in compliance
with, and to the extent of his authority, shall to the best of his ability cause
Company to be in compliance with, any and all laws, rules and regulations
applicable to Company of which Executive is aware. Executive may rely on
Company’s inside counsel and outside lawyers in connection with such matters.
Executive shall, at all times during the Term, in all material respects adhere
to and obey any and all written internal rules and regulations governing the
conduct of Company’s employees, as established or modified from time to time;
provided, however, in the event of any conflict between the provisions of this
Agreement and any such rules or regulations, the provisions of this Agreement
shall control.







--------------------------------------------------------------------------------





2.2     Location of Services. Executive’s principal place of employment shall be
at Company’s headquarters at such location as Executive and the Chief Executive
Officer shall agree upon. Executive understands he will be required to travel to
Company’s various operations as part of his employment. Such locations include
but are not limited to Bay St. Louis, Mississippi; Rising Sun, Indiana; Cripple
Creek, Colorado; Fallon, Nevada; and Incline Village, Nevada.


2.3     Exclusive Service. Except as otherwise expressly provided herein,
Executive shall devote his entire business time, attention, energies, skills,
learning and best efforts to the business of Company. Executive may participate
in social, civic, charitable, religious, business, educational or professional
associations and serve on the boards of directors of companies, so long as such
participation does not materially interfere with the duties and obligations of
Executive hereunder. This Section 2.3, however, shall not be construed to
prevent Executive from making passive outside investments so long as such
investments do not require material time of Executive or otherwise interfere
with the performance of Executive’s duties and obligations hereunder. Executive
shall not make any investment in an enterprise that competes with Company
without the prior written approval of the Company after full disclosure of the
facts and circumstances; provided, however, that this sentence shall not
preclude Executive from owning up to one percent (1%) of any class of the
securities of a publicly-traded entity (a "Permissible Investment"). During the
Term, Executive shall not directly or indirectly work for or provide services to
or, except as permitted above, own an equity interest in any person, firm or
entity engaged in the casino gaming, card club or horse racing business. In this
regard, Executive acknowledges that the gaming industry is national in scope and
that accordingly this covenant shall apply throughout the United States.


2.4    Licensing. Executive shall apply for all applicable gaming licenses
within the time periods required by the applicable gaming regulatory bodies
governing the jurisdictions in which the Company and its subsidiaries do
business. Executive shall comply with all licensing requirements and Company
policies governing the same. Company shall bear all expenses incurred in
connection with such applications and licenses.


ARTICLE 3


COMPENSATION


3.1     Salary. In consideration for Executive’s services hereunder, Company
shall pay Executive an annual base salary (the "Base Salary") at the rate of
three hundred twenty-five thousand dollars ($325,000.00) per year, payable in
accordance with Company’s regular payroll schedule from time to time, but no
less often than monthly (and less any deductions required for Social Security,
state, federal and local withholding taxes, and any other authorized or mandated
withholdings).


3.2     Bonus. Executive may be eligible to earn cash bonuses with respect to
each year of the Term during which Executive is employed under this Agreement
(an "Annual Bonus"), in an amount determined at the discretion of its Board of
Directors or its Compensation Committee, in consultation with the Chief
Executive Officer, as applicable, based on the performance of Company and
Executive. The Board or its Compensation Committee may take into consideration
in determining such Annual Bonus some or all of the following: Company’s overall
profitability and such profitability relative to its peers; the management of
Company’s balance sheet, both in its flexibility and the cost of capital; the
strategic planning for Company and the progress in executing such plans; the
sales, profitability, relative performance and maintenance of each of Company’s
properties and their market position; Company’s return on invested capital and
return on equity; relationships with Company’s lenders and investors;
relationships with regulators, employees and the communities in which Company
operates; execution of construction or refurbishment projects, if any, in terms
of the resultant improvements to the business and the timing and cost of such
projects; the succession planning and organizational development of its
executives and employees; Executive’s overall compensation relative to his
peers; and any other factors that the Board or its Compensation Committee
determines to be appropriate. Subject to Section 6.5.3(b) hereof, payment of any
Annual Bonus(es), to the extent any Annual Bonus(es) become payable, will be
contingent upon Executive’s continued employment through the applicable payment
date, which shall occur on the date on which annual bonuses are paid generally
to Company’s senior executives (provided that such bonuses shall in any event be
paid no later than March 15 of the year following the year in which the Annual
Bonus was earned).


3.3    Clawback Provision. Any amounts payable under this Agreement are subject
to any policy (whether in existence as of the Effective Date or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to the Executive. The Company will make any determination for clawback
or recovery in its sole discretion and in accordance with any applicable law or
regulation.
 





--------------------------------------------------------------------------------





ARTICLE 4


EXECUTIVE BENEFITS


4.1     Vacation. Executive shall be entitled to four (4) weeks’ vacation each
calendar year, without reduction in compensation. In the year of termination or
expiration of the contract, Executive shall be entitled to the same four (4)
weeks of vacation per year on a pro rata basis.


4.2     Company Employee Benefits. Executive shall be eligible to participate in
all employment benefits, including all group insurance for medical, dental,
vision, life, disability and pension plan benefits and any other benefits on the
same basis as they are available generally to other senior executives of Company
under Company personnel policies in effect from time to time. In the event that
Company’s group health plan does not cover the annual physical examination of
Executive and Executive’s spouse at the clinic of Executive’s choice, Company
shall bear the cost of such examinations, including reasonable travel costs, at
a clinic of Executive’s choice.


4.2.5.    Life and Disability Insurance. Subject to Executive satisfying any
medical underwriting requirements (including any required physical
examinations), Company shall use its reasonable business efforts to obtain and
maintain in full force and effect during the Term, term life insurance issued by
an insurance company(s) covering the life of Executive for the benefit of his
designated beneficiary(s) in the amount of $325,000 and long-term disability
insurance providing for a single sum disability payment in an amount equal to
$325,000 (collectively, the "Insurance Policies").


4.3    [Reserved].


4.4     Indemnification. Executive shall have the benefit of indemnification to
the fullest extent permitted by applicable law, which indemnification shall
continue after the termination of this Agreement (for any reason) for such
period as may be necessary to continue to indemnify Executive for his acts
during the term hereof. Company shall defend Executive in connection with any
such claims and shall reimburse Executive’s directly incurred defense costs.
Company shall cause Executive to be covered by the current policies of director
and officer liability insurance covering directors and officers of Company,
copies of which have been provided to Executive, in accordance with their terms,
to the maximum extent of the coverage available for any director or officer of
Company. Company shall use commercially reasonable efforts to cause the current
policies of directors and officers liability insurance covering directors and
officers of Company to be maintained throughout the Term and for such period
thereafter as may be necessary to continue to cover acts of Executive during the
term of his employment (provided that Company may substitute therefor, or allow
to be substituted therefor, policies of at least the same coverage and amounts
containing terms and conditions which are, in the aggregate, no less
advantageous to the insured in any material respect).


ARTICLE 5


REIMBURSEMENT FOR EXPENSES


5.1     Executive shall be reimbursed by Company for all ordinary and necessary
expenses incurred by Executive in the performance of his duties or otherwise in
furtherance of the business of Company in accordance with the policies of
Company in effect from time to time. Executive shall keep accurate and complete
records of all such expenses, including but not limited to, proof of payment and
purpose.


ARTICLE 6


TERMINATION


6.1     Termination for Cause or without Cause. Company shall have the right to
terminate Executive’s employment for Cause or without Cause. Each of the
following events shall constitute Cause.


6.1.1     Failure to Perform Duties. If Executive neglects to perform the
material duties of his employment under this Agreement in a professional and
businesslike manner after having received written notice specifying such failure
to perform and after the expiration following such notice of a period providing
a reasonable opportunity to perform such duties (or as soon thereafter as
practicable so long as Executive commences effectuation of such remedy within
such time period and diligently pursues such remedy to completion as soon as
possible).







--------------------------------------------------------------------------------





6.1.2      Willful Breach. If Executive willfully commits a material breach of
this Agreement or a material willful breach of his fiduciary duty to Company.


6.1.3     Wrongful Acts. If Executive is convicted of a felony involving acts of
moral turpitude or commits fraud, misrepresentation, embezzlement or other acts
of material misconduct against Company (including violating or condoning the
violation of any material rules or regulations of gaming authorities which could
have a material adverse effect on Company) that would make the continuance of
his employment by Company materially detrimental to Company.


6.1.4    Disability. If Executive is physically or mentally disabled from the
performance of a major portion of his duties for a continuous period of 120 days
or greater, which determination shall be made in the reasonable exercise of
Company’s judgment, provided, however, if Executive’s disability is the result
of a serious health condition as defined by the federal Family and Medical Leave
Act or any equivalent, applicable state law ("FMLA"), Executive’s employment
shall not be terminated due to such disability at any time during or after any
period of FMLA-qualified leave except as permitted by FMLA. If there should be a
dispute between Company and Executive as to Executive’s physical or mental
disability for purposes of this Agreement, the question shall be settled by the
opinion of an impartial reputable physician or psychiatrist agreed upon by the
parties or their representatives, or if the parties cannot agree within ten days
after a request for designation of such party, then a physician or psychiatrist
designated by the Clark County Medical Association. The certification of such
physician or psychiatrist as to the questioned dispute shall be final and
binding upon the parties hereto.


6.1.5     Failure To Be Licensed. If Executive fails to be licensed in all
jurisdictions in which Company or its subsidiaries has gaming facilities within
the date required by any jurisdiction, or if any of such licenses shall be
revoked or suspended at any time during the Term, then Company may by written
notice to Executive terminate the Agreement for Cause.


6.1.6    Executive dies.
                                   
6.2     [Reserved].


6.3    Termination by Executive. Executive shall have the right to terminate
Executive’s employment under this Agreement at any time without Good Reason by
giving notice of such termination to Company. In addition, Executive may
terminate his employment under this Agreement on thirty (30) days prior notice
to Company for Good Reason. For purposes of this Agreement, "Good Reason" shall
mean and be limited to a material breach of this Agreement by Company (including
without limitation any material reduction in the compensation, authority or
duties of Executive in which Executive is no longer the Senior Vice President,
Chief Financial Officer and Treasurer of a publicly-held company), or any
relocation of his or its principal place of business outside the greater Las
Vegas metropolitan areas (without Executive’s consent) and the failure of
Company to remedy such breach within thirty (30) days after written notice (or
as soon thereafter as practicable so long as it commences effectuation of such
remedy within such time period and diligently pursues such remedy to completion
as soon as possible).


6.4     Effectiveness on Notice. Any termination under this Section 6 (other
than death) shall be effective upon receipt of notice by Executive or Company,
as the case may be, of such termination or upon such other later date as may be
provided herein or specified by Company or Executive in the notice, except as
otherwise provided in this Section 6.


6.5    Effect of Termination.


6.5.1     Payment of Salary and Expenses Upon Termination. If Executive’s
employment with Company terminates for any reason, the Term shall terminate
concurrently therewith, and Company shall pay or cause to be paid to Executive
all earned but unpaid salary and accrued but unused vacation benefits (if any)
through the Termination Date (as defined below), payable within thirty (30) days
following the Termination Date, or such earlier date as required by applicable
law. In addition, promptly upon submission by Executive of his unpaid expenses
incurred prior to the Termination Date and owing to Executive pursuant to
Article 5, reimbursement for such expenses shall be made. In addition, Company
shall make all payments and fulfill its obligations provided in Section 4.4.


6.5.2    Termination for Cause. If Executive’s employment and the Term of this
Agreement are terminated for "Cause," Executive shall not be entitled to receive
any payments other than as specified in Section 6.5.1; provided that Executive
may exercise any vested options and receive any benefits described in section
6.5.2(a).


(a)    Termination for Disability or Death. In the event of a termination under
Section 6.1.4 (for disability) or 6.1.6 (for death), Executive shall receive the
benefits under the life and long term disability insurance policies which
Company provides pursuant to Section 4.2.5. Eligibility and benefits with regard
to





--------------------------------------------------------------------------------





either insurance program shall be governed by the provisions of the insurance
program or policy and shall not be the responsibility of Company except that
Company has the obligation to purchase such insurance and make payments such
that the policies remain effective during the Term. In the event of a
termination under Section 6.1.4, the "Covenant Not to Compete" set forth in
Section 7.3 below shall not apply in any respect to Executive and the term of
the "No Hire Away Policy" in Section 7.4 shall be limited to six months from the
date of termination. In addition to those already vested, each outstanding,
unvested Company stock option held by Executive shall conditionally vest and
become exercisable with respect to the number of shares underlying each such
option that would have vested over the one-year period immediately following the
Termination Date, had Executive remained employed by Company during such
one-year period.


6.5.3     Termination Without Cause or Termination by Executive for Good Reason.
If Company terminates Executive’s employment without Cause or Executive
terminates his employment for Good Reason, then following Executive’s Separation
from Service (as defined below) (such date, the "Termination Date"), in each
case subject to and conditioned upon compliance with Section 6.8 below (in
addition to amounts payable under Section 6.5.1 above):


(a)    Cash Severance. Executive shall be entitled to receive an amount equal to
the sum of (i) an amount equal to the average Annual Bonus earned by Executive
with respect to two (2) years immediately preceding the calendar year in which
the Termination Date occurs, adjusted pro rata for the portion of the year
worked by Executive between the immediately preceding January 1 and the
Termination Date, and (ii) one (1) year’s Base Salary (collectively, the
"Severance"), payable in substantially equal installments in accordance with
Company’s normal payroll procedures during the period commencing on the date of
Executive’s "separation from service" from Company (within the meaning of
Section 409A (as defined below) (a "Separation from Service") and ending on the
first anniversary of the Termination Date provided, that no Severance payments
shall be made prior to the first payroll date occurring on or after the
thirtieth (30th) day following the date of such Separation from Service (such
payroll date, the "First Payroll Date") (with amounts otherwise payable prior to
the First Payroll Date paid on the First Payroll Date without interest thereon);
provided, further, that if a Change in Control that constitutes a "change in
control event" within the meaning of Section 409A occurs within six (6) months
before the Termination Date, the amounts payable under this Section 6.5.3(a)
shall be paid in a lump-sum on the First Payroll Date.


(b)    Prior Year Bonus. Executive shall be entitled to receive any unpaid
Annual Bonus to which Executive would have become entitled for the calendar year
of Company that ends prior to the calendar year in which the Termination Date
occurs had Executive remained employed through the payment date, payable in a
single lump-sum payment on the date on which annual bonuses are paid to
Company’s senior executives generally for such calendar year, but in no event
later than March 15th of the calendar year immediately following the calendar
year in which the Termination Date occurs, with the actual date within such
period determined by Company in its sole discretion.


(c)    Benefits. Executive will also be entitled to receive health benefits
coverage for Executive and his dependents, and life and disability insurance
coverage for Executive, under the same or comparable plan(s) or arrangement(s)
under which Executive was were covered immediately before his termination of
employment. Such health benefits and insurance coverage shall be paid for by
Company to the same extent as if Executive were still employed by Company, and
Executive will be required to make such payments as Executive would be required
to make if Executive were still employed by Company. The benefits provided under
this Section 6.5.3(c) shall continue until the earlier of (1) the first
anniversary of the Termination Date or (2) the date Executive becomes covered
under any other group health plan or group disability plan (as the case may be)
not maintained by Company or any of its subsidiaries; provided, however, that if
such other group health plan excludes any pre-existing condition that Executive
or Executive’s dependents may have when coverage under such group health plan
would otherwise begin, coverage under this Section 6.5.3(c) shall continue (but
not beyond the period described in clause (1) of this sentence) with respect to
such pre-existing condition until such exclusion under such other group health
plan lapses or expires. In the event Executive is required to make an election
under Sections 601 through 607 of the Employee Retirement Income Security Act of
1974, as amended (commonly known as COBRA) to qualify for the benefits described
in this Section 6.5.3(c), the obligations of Company and its subsidiaries under
this Section 6.5.3(c) shall be conditioned upon Executive’s timely making such
an election. Notwithstanding anything to the contrary contained herein, if any
plan pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5), or
(ii) Company is otherwise unable to continue to cover Executive under its group
health plans without incurring penalties (including without limitation, pursuant
to





--------------------------------------------------------------------------------





Section 2716 of the Public Health Service Act or the Patient Protection and
Affordable Care Act), then, in either case, an amount equal to each remaining
Company subsidy shall thereafter be paid to Executive in substantially equal
monthly installments over the continuation coverage period (or the remaining
portion thereof). In addition, Company shall continue to maintain each Insurance
Policy until the first anniversary of the Termination Date.


(d)     Reserved.


(e)    The "Covenant Not to Compete" set forth in Section 7.3 below shall not
apply in any respect to Executive (except as the same may affect his entitlement
to payments under Section 6.5.3(a) hereof) and the term of the "No Hire Away
Policy" in Section 7.4 shall be limited to six months from the Termination Date.


Notwithstanding the foregoing, it shall be a condition to Executive’s right to
receive the amounts provided for in Sections 6.5.3(a) - (c) hereof that
Executive (or Executive’s estate or beneficiaries, if applicable) execute and
deliver to Company an effective release of claims in substantially the form
attached hereto as Exhibit A (the "Release") within twenty-one (21) days (or, to
the extent required by law, forty-five (45) days) following the Termination Date
and that Executive (or Executive’s estate or beneficiaries, if applicable) not
revoke such Release during any applicable revocation period. In addition,
Company shall execute a general release of claims in substantially the form
attached hereto as Exhibit B. Should Executive compete with Company or its
subsidiaries prior to the end of first anniversary of the Termination Date in a
manner that would have violated Section 7.3 but for the effect of Section
6.5.3(e), Executive shall not be entitled to receive any additional payments
from Company under this Section 6.5.3 with respect to periods after the
commencement of any such competitive activity or otherwise and all such
remaining obligations shall be extinguished.


6.6.    Suspension. In lieu of terminating Executive’s employment hereunder for
Cause under Section 6.1, Company shall have the right, at its sole election, to
suspend the performance of duties by Executive under this Agreement during the
continuance of events or circumstances under Section 6.1 for an aggregate of not
more than 30 days during the Term (the "Default Period") by giving Executive
written notice of Company’s election to do so at any time during the Default
Period. Company shall have the right to extend the Term beyond its normal
expiration date by the period(s) of any suspension(s). Company’s exercise of its
right to suspend the operation of this Agreement shall not preclude Company from
subsequently terminating Executive’s employment hereunder. Executive shall not
render services to any other person, firm or corporation in the casino business
during any period of suspension. Executive shall be entitled to continued
compensation and benefits pursuant to the provisions of this Agreement during
the Default Period, including vesting of stock options under Section 3.3 or
6.5.3 hereof.


6.7    Exercisability of Options. The stock option agreements shall provide that
all vested options will terminate on the earlier of (a) the expiration of the
ten (10) year term of such options, or (b) one (1) year after the termination of
Executive’s employment with Company, regardless of the cause of such
termination, except that, in the event of a termination for Cause or Executive’s
termination without Good Reason, all vested options will terminate on the
earlier of (I) the expiration of the ten (10) year term of such options, or (II)
ninety (90) days after the termination of Executive’s employment with Company.
The stock option agreements shall provide that unvested options will terminate
on the termination of Executive’s employment with Company, except to the extent
that such options become vested as a result of such termination under the terms
of the governing stock option agreement or the terms of this Agreement.
    
6.8    Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 6.5.3 hereof, shall be paid
to Executive during the six (6)-month period following Executive’s Separation
from Service if Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the "Code").
If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such six (6)-month
period (or such earlier date upon which such amount can be paid under Section
409A without resulting in a prohibited distribution, including as a result of
Executive’s death), Company shall pay Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to Executive during
such period.





--------------------------------------------------------------------------------





ARTICLE 7


CONFIDENTIALITY


7.1     Nondisclosure of Confidential Material. In the performance of his
duties, Executive may have access to confidential records, including, but not
limited to, development, marketing, organizational, financial, managerial,
administrative and sales information, data, specifications and processes
presently owned or at any time hereafter developed or used by Company or its
agents or consultants that is not otherwise part of the public domain
(collectively, the "Confidential Material"); provided, however, that financial
information shall not be considered Confidential Information after the
expiration of one year following termination of Executive’s employment, and all
other information shall not be considered Confidential Information after the
expiration of two years following termination of Executive’s employment. All
such Confidential Material is considered secret and is disclosed to Executive in
confidence. Executive acknowledges that the Confidential Material constitutes
proprietary information of Company which draws independent economic value,
actual or potential, from not being generally known to the public or to other
persons who could obtain economic value from its disclosure or use, and that
Company has taken efforts reasonable under the circumstances, of which this
Section 7.1 is an example, to maintain its secrecy. Except in the performance of
his duties to Company or as required by a court order, Executive shall not,
directly or indirectly for any reason whatsoever, disclose, divulge,
communicate, use or otherwise disclose any such Confidential Material, unless
such Confidential Material ceases to be confidential because it has become part
of the public domain (not due to a breach by Executive of his obligations
hereunder). Executive shall also take all reasonable actions appropriate to
maintain the secrecy of all Confidential Information. All records, lists,
memoranda, correspondence, reports, manuals, files, drawings, documents,
equipment, and other tangible items (including computer software), wherever
located, incorporating the Confidential Material, which Executive shall prepare,
use or encounter, shall be and remain Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement, or whenever requested by Company or discovered by Executive,
Executive shall promptly use his best efforts to deliver to Company any and all
of the Confidential Material, not previously delivered to Company, that is in
the possession or under the control of Executive. Provided that Executive
returns all Confidential Materials as required by this provision, this provision
shall not apply to the use by Executive of information that Executive knows or
has learned in the course of his employment by Company and that Executive cannot
avoid using in the course of his duties in any subsequent employment.


7.2     Assignment of Intellectual Property Rights. Any ideas, processes,
know-how, copyrightable works, mask works, trade or service marks, trade
secrets, inventions, developments, discoveries, improvements and other matters
that may be protected by intellectual property rights, that relate to Company’s
business and are the results of Executive’s efforts during the Term
(collectively, the "Executive Work Product"), whether conceived or developed
alone or with others, and whether or not conceived during the regular working
hours of Company, shall be deemed works made for hire and are the property of
Company. In the event that for whatever reason such Executive Work Product shall
not be deemed a work made for hire, Executive agrees that such Executive Work
Product shall become the sole and exclusive property of Company, and Executive
hereby assigns to Company his entire right, title and interest in and to each
and every patent, copyright, trade or service mark (including any attendant
goodwill), trade secret or other intellectual property right embodied in
Executive Work Product. Company shall also have the right, in its sole
discretion to keep any and all of Executive Work Product as Company’s
Confidential Material. The foregoing work made for hire and assignment
provisions are and shall be in consideration of this agreement of employment by
Company, and no further consideration is or shall be provided to Executive by
Company with respect to these provisions. Executive agrees to execute any
assignment documents Company may require confirming Company’s ownership of any
of Executive Work Product. Executive also waives any and all moral rights with
respect to any such works, including without limitation any and all rights of
identification of authorship and/or rights of approval, restriction or
limitation on use or subsequent modifications.


7.3     Covenant Not to Compete. In the event this Agreement is terminated by
Company for Cause under Section 6.1 above, or by Executive without Good Reason,
then for a period of one year after the Termination Date, Executive shall not,
directly or indirectly, work for or provide services to or own an equity
interest (except for a Permissible Investment) in any person, firm or entity
engaged in the casino gaming, card club or horse racing business which competes
against Company in any "market" in which Company owns or operates a casino, card
club or horse racing facility. For purposes of this Agreement, "market" shall be
defined as the area within a 100 mile radius of any casino, card club or horse
racing facility owned or operated by Company. Design or development of a casino
that does not operate during the non-compete period does not constitute
competition. Notwithstanding the foregoing, in the event (i) Company’s Chief
Executive Officer as of this Effective Date, Mr. Daniel R. Lee’s, employment is
terminated for any reason, and (ii) Executive remains employed for the three
(3)-month period beginning on the effective date of the appointment of a new
Chief Executive Officer (but not an interim Chief Executive Officer) of Company,
and (iii) Executive terminates his employment hereunder following the conclusion
of such three (3)-month period without Good Reason, the covenant not to compete
as provided for in this Section shall not apply to Executive.





--------------------------------------------------------------------------------







7.4     No Hire Away Policy. In the event this Agreement is terminated prior to
the normal expiration of the Term, either by Company for Cause under Section 6.1
above, or by Executive without Good Reason, then for a period of one year after
the Termination Date, Executive shall not, directly or indirectly, for himself
or on behalf of any entity with which he is affiliated or employed, hire any
person known to Executive to be an employee of Company or any of its
subsidiaries (or any person known to Executive to have been such an employee
within six months prior to such occurrence unless such employee was laid-off or
terminated by Company). Executive shall not be deemed to hire any such person so
long as he did not directly or indirectly engage in or encourage such hiring.


7.5     Non-Solicitation of Customers. During the Term and for a period of one
year thereafter, or for a period of one year after the earlier termination of
this Agreement prior to the expiration of the Term, and regardless of the reason
for such termination (whether by Company or Executive), Executive shall not use
customer lists or Confidential Material to solicit any customers of Company or
its subsidiaries or any of their respective casinos or card clubs, or knowingly
encourage any such customers to leave Company’s casinos or card clubs or
knowingly encourage any such customers to use the facilities or services of any
competitor of Company or its subsidiaries.


7.6     Irreparable Injury. The promised service of Executive under this
Agreement and the other promises of this Article 7 are of special, unique,
unusual, extraordinary, or intellectual character, which gives them peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law.


7.7    Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 and
Article 2 hereof and that Company shall be entitled to injunctive relief (which
shall include, but not be limited to, restraining Executive from directly or
indirectly working for or having an ownership interest (except for a Permissible
Investment in any person engaged in the casino, gaming or horse racing
businesses) which violates this Agreement) and to specific performance as
remedies for any such breach. Executive agrees that Company shall be entitled to
such relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of proving actual damages and
without the necessity of posting a bond or making any undertaking in connection
therewith. Any such requirement of a bond or undertaking is hereby waived by
Executive and Executive acknowledges that in the absence of such a waiver, a
bond or undertaking might otherwise be required by the court. Such remedies
shall not be deemed to be the exclusive remedies for any breach of the
obligations in this Article 7, but shall be in addition to all other remedies
available at law or in equity.


ARTICLE 8


FEES AND COSTS


8.1    Fees and Costs. The prevailing party in any litigation resulting from
disagreements between Company and Executive regarding this Agreement, as
determined by the courts, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs, expenses, and attorneys’
fees. Such reimbursement, however, shall be limited to the lesser of the total
amount expended by either party.


ARTICLE 9


MISCELLANEOUS


9.1    Representations. Executive hereby represents and warrants to Company that
(a) Executive is entering into this Agreement voluntarily and that the
performance of Executive’s obligations hereunder will not violate any agreement
between Executive and any other person, firm, organization or other entity, and
(b) Executive is not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or other party that would be violated by
Executive’s entering into this Agreement and/or providing services to Company
pursuant to the terms of this Agreement. Company represents that Company has all
corporate authority and all actions have been taken for it to enter into this
Agreement, that this Agreement will not violate the terms of any other material
agreements to which it is a party, and that the signatory to this Agreement on
Company’s behalf has all required corporate authority to bind Company to this
Agreement.
     
9.2     Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.







--------------------------------------------------------------------------------





9.3    Entire Agreement. This Agreement and the Stock Option Agreement
constitute the total and complete agreement of the parties and supersedes all
prior and contemporaneous understandings and agreements heretofore made, and
there are no other representations, understandings or agreements.


9.4     Counterparts. This Agreement may be executed in one of more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument. Signatures delivered on
electronically transmitted documents shall be effective to bind the signatory as
though such documents were delivered in physical form.


9.5    Severability. Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by a court of
competent jurisdiction to be invalid or unenforceable, the court finding such
invalidity or unenforceability shall modify or reform this Agreement to give as
much effect as possible to the terms and provisions of this Agreement. Any term
or provision which cannot be so modified or reformed shall be deleted and the
remaining terms and provisions shall continue in full force and effect.


9.6     Waiver or Delay. The failure or delay on the part of Company or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof. A waiver, to be effective, must be in writing
and signed by the party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.


9.7     Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.


9.8     No Assignment or Transfer. Neither this Agreement nor any of the rights,
benefits, obligations or duties hereunder may be assigned or transferred by
Executive or by Company (except that Company may assign this Agreement to any
affiliate of Company and this Agreement shall inure to the benefit of and be
binding upon any successor of Company which may acquire, directly or indirectly,
by merger, consolidation, purchase, or otherwise, all or substantially all of
the assets of Company, and Executive may transfer his rights under section 3.3
and the associated agreements for no consideration in connection with estate
planning and in accordance with applicable law). Any prohibited, purported
assignment or transfer by Executive shall be void.


9.9    Necessary Acts. Each party to this Agreement shall perform any further
acts and execute and deliver any additional agreements, assignments or documents
that may be reasonably necessary to carry out the provisions or to effectuate
the purpose of this Agreement.


9.10    Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.


9.11     Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 4 days after mailing, if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the party at his address set forth as
follows or any other address that any party may designate by written notice to
the other parties:


To Executive: at Executive’s most recent address on the records of Company
                                   


To Company:


Full House Resorts, Inc.
Attn: General Counsel
One Summerlin
1980 Festival Plaza Drive
Suite 680
Las Vegas, Nevada 89135
Telephone: 702. 221. 7800
Facsimile: 702. 221. 8101

                         





--------------------------------------------------------------------------------





with copy to:
Michael Bonner
Greenberg Traurig, LLP
10845 Griffith Peak Drive
Suite 600
Las Vegas, Nevada 89135


9.12    Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if Company determines, in its good faith judgment, that any transfer
or deemed transfer of funds hereunder is likely to be construed as a personal
loan prohibited by Section 13(k) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the "Exchange
Act"), then such transfer or deemed transfer shall not be made to the extent
necessary or appropriate so as not to violate the Exchange Act and the rules and
regulations promulgated thereunder.


9.13    Section 409A of the Code.


9.13.1    To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder (together, "Section 409A").
Notwithstanding any provision of this Agreement to the contrary, if Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, Company shall work in good faith with Executive to
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that Company determines are necessary or appropriate to avoid
the imposition of taxes under Section 409A, including without limitation,
actions intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A, and/or (ii) comply with the requirements of Section
409A; provided, however, that this Section 9.13.1 shall not create an obligation
on the part of Company to adopt any such amendment, policy or procedure or take
any such other action, nor shall Company have any liability for failing to do
so.


9.13.2    Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments. To the
extent permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed "nonqualified deferred compensation"
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A.


9.13.3    To the extent that any payments or reimbursements provided to
Executive under this Agreement are deemed to constitute compensation to
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.


9.14     Headings and Captions. The headings and captions used herein are solely
for the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.


9.15     Construction. All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.


9.16    Counsel. Executive has been advised by Company that he should consider
seeking the advice of counsel in connection with the execution of this Agreement
and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate. Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement.


9.17     Withholding of Compensation. Executive hereby agrees that Company may
deduct and withhold from the compensation or other amounts payable to Executive
hereunder or otherwise in connection with Executive’s employment any amounts
required to be deducted and withheld by Company under the provisions of any
applicable Federal, state and local statute, law, regulation, ordinance or
order.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.


 
 
FULL HOUSE RESORTS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel R. Lee
 
 
 
Name: Daniel R. Lee
 
 
 
Title: President, Chief Executive Officer and Director
 
 
 
Date: June 4, 2019
 
 
 
 
 
 
 
 
 
 
"EXECUTIVE"
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lewis A. Fanger
 
 
 
Lewis A. Fanger
 
 
 
Date: June 4, 2019








--------------------------------------------------------------------------------





EXHIBIT A


GENERAL RELEASE


For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
"Releasees" hereunder, consisting of Full House Resorts, Inc., a Delaware
corporation (the "Company") and each of its partners, subsidiaries, associates,
affiliates, successors, heirs, assigns, agents, directors, officers, and
employees, of and from any and all manner of action or actions, cause or causes
of action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, losses, costs, attorneys’ fees or
expenses, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called "Claims"), which the undersigned now has or may hereafter
have against the Releasees, or any of them, by reason of any matter, cause, or
thing whatsoever from the beginning of time to the date hereof. The Claims
released herein include, without limiting the generality of the foregoing, any
Claims in any way arising out of, based upon, or related to the employment or
termination of employment of the undersigned by the Releasees, or any of them;
any alleged breach of any express or implied contract of employment; any alleged
torts or other alleged legal restrictions on Releasees’ right to terminate the
employment of the undersigned; and any alleged violation of any federal, state
or local statute or ordinance including, without limitation, Title VII of the
Civil Rights Act of 1964, the Age Discrimination In Employment Act, the
Americans With Disabilities Act, and the Nevada Fair Employment Practices Act.
Notwithstanding the foregoing, this general release (the "Release") shall not
operate to release any rights or claims of the undersigned (i) to payments or
benefits under Sections 3.3, 4.4, 5, 6, 8.1, and Article 9 of that certain
Employment Agreement, effective as May 17, 2019, between Full House, Inc. and
the undersigned (the "Employment Agreement") and any stock option agreements
between Executive and Full House, Inc., whichever is applicable to the payments
and benefits provided in exchange for this Release, (ii) to payments or benefits
under any equity award agreement between the undersigned and Company, (iii) with
respect to Article V of the Employment Agreement, (iv) to accrued or vested
benefits the undersigned may have, if any, as of the date hereof under any
applicable plan, policy, practice, program, contract or agreement with Company,
(v) to any Claims, including claims for indemnification and/or advancement of
expenses, arising under any indemnification agreement between the undersigned
and Company or under the bylaws, certificate of incorporation of other similar
governing document of Company, or (vi) to any Claims which cannot be waived by
an employee under applicable law.


IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:


(A)
EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;



(B)
EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT;
AND



(C)
EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE,
AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.



The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer. It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.


The undersigned agrees that if Executive hereafter commences any suit arising
out of, based upon, or relating to any of the Claims released hereunder or in
any manner asserts against Releasees, or any of them, any of the Claims released
hereunder, then the undersigned agrees to pay to Releasees, and each of them, in
addition to any other damages caused to Releasees thereby, all attorneys’ fees
incurred by Releasees in defending or otherwise responding to said suit or
Claim.


The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.


    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.
                                
 
 
 
 
 
 
 
Lewis A. Fanger








--------------------------------------------------------------------------------





EXHIBIT B


GENERAL RELEASE
    
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, which are set forth in that certain Employment Agreement,
effective as of May 17, 2019 (the "Employment Agreement") between Full House
Resorts, Inc. (the "Company") and Lewis A. Fanger ("Executive"), the Company,
for itself and for (a) its subsidiaries, related and affiliated companies, (b)
its predecessors, successors and assigns (c) its current and past officers and
directors, and (d) its agents and employees, and in each case does hereby
release and forever discharge the "Releasees" hereunder, consisting of Executive
and his heirs and assigns, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, losses, costs,
attorneys’ fees or expenses, of any nature whatsoever, fixed or contingent that
are known as of the date hereof (hereinafter called "Claims"), which the Company
or any of its subsidiaries, related and affiliated companies, predecessors,
successors, assigns, current and past officers and directors, agents and
employees now have or may hereafter have against the Releasees, or any of them,
by reason of any matter, cause, or thing whatsoever from the beginning of time
to the date hereof. Notwithstanding the foregoing, this General Release shall
not operate to release any Claims which the undersigned may have relating to or
arising out of (i) Executive’s intentional, willful or reckless misconduct, (ii)
Executive’s fraud or breach of fiduciary duty or (iii) claims the Company does
not know or suspect to exist in its favor as of the date hereof (the "Unreleased
Claims").


The Company represents and warrants that there has been no assignment or other
transfer of any interest in any Claim (other than Unreleased Claims) which it
may have against the Releasees, or any of them. The Company agrees that if it or
any of its subsidiaries, related and affiliated companies, predecessors,
successors, assigns, current and past officers and directors, agents and
employees hereafter commences any suit arising out of, based upon, or relating
to any of the Claims released hereunder or in any manner asserts against
Releasees, or any of them, any of the Claims released hereunder, then the
Company agrees to pay to Releasees, and each of them, in addition to any other
damages caused to Releasees thereby, all reasonable attorneys’ fees incurred by
Releasees in defending or otherwise responding to said suit or Claim.


The Company further understands and agrees that neither the payment of any sum
of money nor the execution of this Release shall constitute or be construed as
an admission of any liability whatsoever by the Releasees, or any of them, who
have consistently taken the position that they have no liability whatsoever to
the Company.


IN WITNESS WHEREOF, the Company has executed this Release as of this ___ day of
________, 20__.


 
 
FULL HOUSE RESORTS, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Its: President and Chief Executive Officer






